Case 19-32984-JKS         Doc 38    Filed 06/16/20 Entered 06/17/20 08:12:42              Desc Main
                                    Document     Page 1 of 2



MARIE-ANN GREENBERG, MAG-1284
MARIE-ANN GREENBERG, STANDING TRUSTEE
30 Two Bridges Road, Suite 330                                     Order Filed on June 16, 2020
Fairfield, NJ 07004                                                by Clerk
                                                                   U.S. Bankruptcy Court
(973) 227-2840                                                     District of New Jersey
Attorney for the Standing Trustee


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRIT OF NEW JERSEY

 In Re:

 ALEXANDER HASELKORN,

      Debtor.

 ALEXANDER HASELKORN,                              Case No.: 19-32984

      Plaintiff,                                   Adv. Proc. No: TBD

 v.                                                Chapter 13

 DAVID SAFIR and DLS BILLING AND                   Hearing Date:
 CONSULTING CORP.,
    Defendants.                                    Judge: Honorable John K. Sherwood

   CONSENT ORDER PERMITTING THE DEBTOR TO EXERCISE THE POWERS
  GRANTED TO THE CHAPTER 13 TRUSTEE UNDER §11 U.S.C. 547 & §11 U.S.C. 548

          The relief set forth on the following page, numbered two (2) is hereby ORDERED.




 DATED: June 16, 2020
Case 19-32984-JKS         Doc 38      Filed 06/16/20 Entered 06/17/20 08:12:42           Desc Main
                                      Document     Page 2 of 2



Page 2
Debtor: ALEXANDER HASELKORN
Case No. 19-32984
Adv. Proc. No.: TBD
Caption: CONSENT ORDER PERMITTING THE DEBTOR TO EXERCISE THE
POWERS GRANTED TO THE CHAPTER 13 TRUSTEE UNDER §11 U.S.C. 547 & §11
U.S.C. 548
_________________________________________________________________


        THIS MATTER having been resolved between the Marie-Ann Greenberg, Standing Chapter

13 Trustee and NORGAARD O’BOYLE & HANNON, the debtor's counsel;

        It is hereby:
        ORDERED, that the Debtor shall stipulate to paying a 100% dividend to unsecured creditors

in his Chapter 13 plan; and it is further

        ORDERED, that Marie-Ann Greenberg, Standing Chapter 13 Trustee, hereby permits the

Debtor, ALEXANDER HASELKORN, solely through his counsel, NORGAARD O’BOYLE &

HANNON, to exercise the powers provided to the Trustee under §11 U.SC. 547 and §11 U.S.C. 548

to initiate an Adversary Proceeding seeking to void the Debtor’s transfer of all receivables for his

business Jamaica Wellness Medical, P.C. to the Defendants, David Safir and DLS Billing and

Consulting Corp.; and it is further

        ORDERED, that debtor’s counsel shall be limited to a fee of $10,000.00 in connection with

the above mentioned Adversary Proceeding, unless the matter goes to trial or prior written Consent is

obtained from the Chapter 13 Trustee to exceed said amount; and it is further

        ORDERED, that in the event the Debtor becomes self-represented or retains substitute

counsel, this order shall immediately become null and void and Debtor may not proceed with the

above mentioned Adversary Proceeding without further order of the Court.

        The undersigned are authorized to and hereby do consent to the form and entry of this Consent

Order.
__/s/ Brian Knapp, Esq.________                               __/s/ Brian Hannon, Esq.___
By: Brian Knapp, Esq.                                         By: Brian Hannon, Esq.
Staff Attorney, for Standing Trustee                          Debtor’s Counsel
Date: 6/9/20                                                  Date: 6/12/20
